Kline, Presiding Judge,
dissenting.
{¶ 28} While I concur in judgment and opinion as to the third assignment of error, I respectfully dissent as to the first, second, fourth, and fifth assignments of error.
{¶ 24} The majority opinion states in ¶ 13 and 14, “[AJppellant presented a witness who simply provided fact testimony, not character testimony. As such, there was no trigger under Evid.R. 405(A) for the state to cross examine him regarding his knowledge of specific instances of appellant’s conduct, let alone appellant’s prior convictions for drug trafficking.
{¶ 25} “We simply disagree with the state’s characterization of Richart’s testimony as character testimony and reject the state’s idea that the ‘addict trait’ is a recognized character trait.”
{¶ 26} I respectfully disagree with the above passages.
{¶ 27} “[A]ddiction is a recognized disease.” State v. Buckney (Dec. 15, 2000), Champaign App. No. 2000-CA-9, 2000 WL 1838247, *3, citing State v. Collier (1988), 48 Ohio App.3d 99, 548 N.E.2d 312. See also State v. Tomlin (1992), 63 Ohio St.3d 724, 590 N.E.2d 1253. And nothing in the record indicates that Richart possessed any specialized knowledge on the subject of drug addiction. Therefore, I do not believe that Richart was competent to diagnose appellant as a drug addict. Rather, I believe that Richart could testify only that appellant displayed some of the character traits commonly associated with drug addiction; i.e., character evidence. Therefore, I believe that Richart’s testimony was indeed character evidence and, as such, “triggered” Evid.R. 405(A).
{¶ 28} Accordingly, I respectfully dissent.